Case 3:16-cv-01366-RJD Document 198 Filed 04/21/21 Page 1 of 7 Page ID #862




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

ALAN DUNCAN,                                    )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 16-cv-1366-RJD
                                                )
CHARLES G. PEARCE, et al.,                      )
                                                )
       Defendants.                              )
                                                )

                                             ORDER

DALY, Magistrate Judge:

       Before the Court are the motions in limine filed by Plaintiff and Defendants (Docs. 189 and

193). The Court has reviewed the motions and responses thereto, and sets forth its rulings as

follows:

                    Motions in Limine filed by Plaintiff Alan Duncan (Doc. 189)

   1. Motion in limine to exclude Plaintiff’s arrests or criminal convictions.

       Plaintiff moves to exclude evidence relating to any of his previous arrests or criminal

convictions. Plaintiff asserts his prior convictions have nothing to do with his truthfulness as he

has no convictions relating to his reliability for telling the truth. Defendants oppose Plaintiff’s

motion, arguing that Plaintiff’s convictions are admissible under Federal Rule of Evidence 609.

       Federal Rule of Evidence 609(a)(1)(A) provides that evidence of a criminal conviction

(punishable by death or by imprisonment of more than one year) may be admitted for the purposes

of attacking a witness’s character for truthfulness. This provision is subject to Federal Rule of

Evidence 403, which states that “[t]he court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing
                                          Page 1 of 7
Case 3:16-cv-01366-RJD Document 198 Filed 04/21/21 Page 2 of 7 Page ID #863




the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.”

       The Court agrees with Plaintiff that the probative value of his criminal convictions is

substantially outweighed by the danger of unfair prejudice. Plaintiff’s motion in limine is

therefore GRANTED IN PART AND DENIED IN PART.                          Defendants may introduce

evidence that Plaintiff has been convicted of a felony (or felonies) and is incarcerated with the

Illinois Department of Corrections for an extended period of time. Defendants shall not introduce

evidence identifying the specific crime(s) for which Plaintiff is incarcerated.

   2. Motion in limine to exclude medical records not relevant to the excessive force claim.

       Plaintiff asserts the only relevant medical records are those directly related to the event at

issue — the alleged excessive force used by guards during the transfer of Plaintiff on March 29,

2016. Plaintiff asserts the relevant facts would also include Plaintiff’s subsequent evaluation by

medical personnel, the diagnosis of any injury, the recommended treatment pursuant to that

diagnosis, and the details of whether such treatment ever took place.             Plaintiff explains

Defendants produced 241 pages of medical records covering the time period of July 8, 2014

through May 12, 2017. Plaintiff asserts that medical care and treatment before March 29, 2016 is

per se irrelevant due to the time it occurred.

       Defendants assert they should be allowed to elicit opinion testimony regarding Plaintiff’s

medical conditions and causation. More specifically, Defendants assert that Plaintiff argues

because they did not disclose expert witnesses, they should not be allowed to present evidence to

the jury in the form of expert opinion testimony regarding Plaintiff’s medical condition or

causation. Defendants argue expert testimony is necessary to explain the complex nature of any

relationship between Plaintiff’s injuries, the extent of the injuries, and the causation of any
                                           Page 2 of 7
Case 3:16-cv-01366-RJD Document 198 Filed 04/21/21 Page 3 of 7 Page ID #864




long-term medical or mental health conditions alleged by Plaintiff. This motion is TAKEN

UNDER ADVISEMENT. The Court shall issue a final ruling after it is clear what medical

records Defendants seek to introduce.

   3. Motion in limine to exclude disciplinary records or incident reports with the
      exception of statements made by individuals relating to the March 29, 2016 incident.

       Plaintiff anticipates that Defendants may seek to offer evidence of other disciplinary issues

that have occurred while Plaintiff has been in custody following the events of March 29, 2016.

Plaintiff indicates that Defendants have produced documents that contain information relating to

grievances, counseling, disciplinary matters, incident reports and internal response to grievances

or incidents which contain statements of claimed wrongdoing by Plaintiff unrelated to the events

of March 29, 2016. Plaintiff further asserts that the documents at issue also include Defendants’

own “prosecution” of Plaintiff for the acts of March 29, 2016 wherein Defendants acted as

prosecutor, judge, and jury.

       Defendants indicate they do not intend to introduce evidence of Plaintiff’s prior

disciplinary record unless Plaintiff opens the door to any such evidence. As such, Defendants ask

that Plaintiff’s motion be denied as premature.

       Plaintiff’s Motion is GRANTED.             Defendants shall be barred from introducing

disciplinary records or incident reports that do not relate to the claims in this lawsuit unless

Plaintiff opens the door to the same.

   4. Motion in limine to exclude evidence of all unrelated grievances filed by Plaintiff.

       Plaintiff asserts that his prior grievances are probative only of his propensity to bring

complaints against the prison and, even if relevant for another purpose, such probative value is

outweighed by a danger of unfair prejudice against him. Plaintiff further asserts that evidence of

                                           Page 3 of 7
Case 3:16-cv-01366-RJD Document 198 Filed 04/21/21 Page 4 of 7 Page ID #865




other grievances would confuse the issues in this case and distract the jury. Defendants assert

they do not seek to admit other grievances for the truth of the matter asserted, but rather, to show

timing and the “subject” of the other grievances. More specifically, Defendants assert that the

fact Plaintiff filed grievances on other issues during the time period of his allegations in this case is

directly relevant to his credibility regarding these allegations.

           This motion is TAKEN UNDER ADVISEMENT. The parties should be prepared to

address this motion in limine at the Final Pretrial Conference and address what other grievances

Defendants may seek to introduce.

    5. Motion in limine to exclude Plaintiff’s unrelated litigation.

           Plaintiff asserts that evidence of other ligation is irrelevant to any issue in this case and

inadmissible under Federal Rule of Evidence 402. Defendants do not object to this motion unless

Plaintiff opens the door. This motion is GRANTED.

                          Motions in Limine filed by Defendants (Doc. 193)

    1. Motion in limine barring all testimony regarding the causation of any medical or
       mental health condition.

           Defendants anticipate that Plaintiff will testify that the actions of the Defendants caused

him injury and also testify as to the long-term effects of that injury. Defendants argue that

because Plaintiff is not a physician or psychiatrist, any uninformed opinions or lay accounts

proffered by Plaintiff should be barred. Defendants remark that they agree Plaintiff can testify to

his own experiences as a layperson, but should not be able to testify regarding any long-term

effects.

           Plaintiff objects, asserting he immediately felt the effects of the injury complained of, a

broken finger, and said injury is clearly understandable to a layperson such as Plaintiff. Plaintiff

                                               Page 4 of 7
Case 3:16-cv-01366-RJD Document 198 Filed 04/21/21 Page 5 of 7 Page ID #866




further explains he is not seeking to offer medical opinions that require scientific, technical, or

other specialized knowledge; rather, he is going to testify that his finger was broken when grabbed

and twisted by a corrections officer. Plaintiff will also offer testimony as to his personal

knowledge of the effects of this fracture over the past four years, which does not require scientific,

technical, or other specialized knowledge.

       Defendant’s motion is GRANTED IN PART AND DENIED IN PART. Plaintiff may

testify as to his own personal experience and observations, including how his injury has affected

him over the past four years, but shall be prohibited from testifying as to the causation of any

specific medical diagnosis. See Gil v. Reed, 381 F.3d 649, 659 (7th Cir. 2004) (“no expert

testimony is needed when the symptoms exhibited by the plaintiff are not beyond a layperson's

grasp”).

   2. Motion in limine barring Plaintiff from offering evidence suggesting the State of
      Illinois may indemnify Defendants.

       Plaintiff does not object to this motion provided they do not open the door. Defendants’

motion is GRANTED. Plaintiff shall be barred from suggesting that the State of Illinois will

indemnify Defendants.

   3. Motion in limine barring Plaintiff from offering inadmissible hearsay statements of
      any medical or mental health professionals.

       Defendants assert out-of-court statements made by a medical professional to Plaintiff, not

contained in admissible medical records are inadmissible hearsay. Plaintiff asserts there are

multiple reasons that the claimed hearsay statement of medical or mental health professionals are

admissible.

       Plaintiff first asserts that all statements in Plaintiff’s medical records are not hearsay as

they are qualified business records. Defendants’ motion does not attach to these records as their
                                         Page 5 of 7
Case 3:16-cv-01366-RJD Document 198 Filed 04/21/21 Page 6 of 7 Page ID #867




request relates to out-of-court statements made by a medical professional to Plaintiff not contained

in admissible medical records.

       Plaintiff also asserts that such out-of-court statements may be offered to explain Plaintiff’s

actions, may constitute a “Statement Made for Medical Diagnosis or Treatment,” or may be a

statement by an opposing party.

       This motion is TAKEN UNDER ADVISEMENT. The Court shall issue a final ruling

after it is clear what statements Plaintiff may seek to introduce.

   4. Motion in limine barring Plaintiff and his witnesses from testifying at trial regarding
      whether Defendants followed IDOC policies and procedures.

       Defendants contend that such evidence is not relevant as violation of a policy does not

make it more or less likely Defendants’ conduct violated Plaintiff’s constitutional rights.

Defendants further argue that introduction of such policies and procedures will only serve to

confuse the issues. Plaintiff asserts that contents of IDOC policies and procedures provide the

jury with the “penological justification,” or what the IDOC considers acceptable efforts to restore

discipline, against which to judge Defendants’ actions. Plaintiff further asserts he does not

purport to argue that a violation of any such policy by Defendants is per se an Eighth Amendment

violation.

       The motion is TAKEN UNDER ADVISEMENT. The parties should be prepared to

address this motion in limine at the Final Pretrial Conference and address what policies and

procedures Plaintiff may seek to introduce.

   5. Motion in limine barring Plaintiff from offering evidence or testimony of other
      lawsuits involving Defendants.

       Plaintiff does not object to this motion. Defendants’ motion is GRANTED.

   6. Motion in limine barring Plaintiff from offering evidence or testimony of any
                                    Page 6 of 7
Case 3:16-cv-01366-RJD Document 198 Filed 04/21/21 Page 7 of 7 Page ID #868




      misconduct, reprimand, or grievance issued against Defendants.

      Plaintiff does not objection to this motion. Defendants’ motion is GRANTED.

   7. Motion in limine barring Plaintiff from offering evidence or testimony referencing
      any “Golden Rule” appeal.

      Plaintiff has not objected to this motion. Defendants’ motion is GRANTED.

IT IS SO ORDERED.

DATED: April 21, 2021


                                                s/ Reona J. Daly
                                                Hon. Reona J. Daly
                                                United States Magistrate Judge




                                      Page 7 of 7
